DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 were subject to restriction and/or election requirement.  An election was made by the applicant via telephone with applicant’s representative, Steve Koehler, in response to a restriction requirement set forth during the interview on 09/02/2022.  The restriction requirement and election have been incorporated into this action.  The applicant elected claims 1-3 and 5-9 and Figures 7-17.  

Disposition of claims
Claims 1-9, filed on October 13, 2020, are pending in this application.  Claim 4 has been withdrawn from consideration.

Drawings
The drawings are objected to because the “closure support” claimed is not labeled in the drawings.  Examiner speculates that the “closure support” is the platform/bracket that levers 7 and 8 are supporting in Figure 9 and therefore is deemed clearly shown, but not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The disclosure is objected to because of the following informalities: “Closure support” is not numbered in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 is vague as to what the “locking member” is.  Referring to the specification, Page 7 lines 7-15, it difficult to discern if the locking member is the locking lever (22) or the locking cam (24) or the locking curve (20).
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heins et al. (US10239391B1, hereinafter “Heins”).
Regarding claim 1, Heins discloses a roof system (Figs. 1A-1C) for a vehicle (Abstract) having a roof opening (Fig. 1C, Col. 1 lines 15-18) in a roof part (Col. 1 lines 29-31) thereof, comprising: at least a closure (A, B; Figs. 1A-1C) which is movable between a closed position (Fig. 1A) in which it closes the roof opening and an open position (Fig. 1C) in which it opens the roof opening, an operating mechanism (Figs. 3A-3C, 9A-9C) coupled to and configured to move the closure, the operating mechanism including:  at least a guide rail (20; Fig. 2) extending in a longitudinal direction of the roof system, a closure support (600; Figs. 3A-3B), a slide (100; Figs. 3A-3B) which is slidable in the guide rail and cooperates at least with the closure support, said slide comprising a body and at least two curves (105/106 and 101/102 and 103; Figs. 5 and 6A, ) provided in the body, the curves having such extent that the curves are non-parallel and cross each other between their ends (CX1; Fig. 6A), wherein the curves are arranged in substantially parallel walls (Fig. 5) of the body of the slide that face away from each other, and at least two cams (501/300, 502/400; Figs. 3A-3C, 5A-5B) wherein a cam cooperates with each curve (501 with 101/102, and 502 with 105/106 and 503 with 103; Fig. 4A), at least one of the cams being provided on the closure support (502/400; Figs. 3A-3C, Col. 4 lines 41-53).
Regarding claim 5, Heins discloses the roof system according to claim 1, wherein one cam (502/400) is provided on the closure support to move the closure support when the slide is driven, and the other cam (501/300) is provided on a locking member (321; Figs. 7A-7D, Col. 6 lines 43-58) to lock the slide with respect to the guide rail.  
Regarding claim 6, Heins discloses the roof system according to claim 1, wherein the cams are each in a form of a cam having a circular cross-section (the pins 501, 502, and 503 are circular; Fig. 9A ).  
Regarding claim 7, Heins discloses the roof system according to claim 6, wherein the cams have a same cross-section (the pins 501, 502, and 503 are circular and appear to be the same size; Figs. 9A-9B).
Regarding claim 9, Heins discloses the roof system according to claim 1, wherein the curves (102 and 105; Fig. 6C) each have two opposite substantially parallel side walls (See Fig. 6C and labeled Figure A below) and a back wall (See Fig. 6C and labeled Figure A below), the back wall extending along at least a substantial part of a length of the curves (Fig. 3C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and are rejected under 35 U.S.C. 103 as being unpatentable over Heins.
Regarding claim 2, Heins discloses the roof system according to claim 1, wherein the curves and the body of the slide have such depth that the curves overlap each other in a depth direction of the body of the slide (Col. 5 lines 50-67 and Col. 6 lines 1-24), such that the body will show a through hole (at the intersection of CX1; Figs. 6A-6B) at a position where the curves are crossing.  A through hole is defined exactly as it sounds in that it is a hole passing completely through an object.  In Heins, the intersection of CX1 it is not a through hole because the body of slide has a back surface (opposite the First Surface (F1) shown in Fig. 5).  However, a through hole in the slide is an obvious expedient to the alternative closed back surface for reasons of weight and cost savings.
Regarding claim 3, Heins discloses the roof system according to claim 2,wherein each curve has a depth that is larger than half of a thickness of the body of the slide (See Fig. 6C and Section A-A and B-B; Col. 6 lines 17-24).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heins in view of Van Boxtel et al. (US20160176273, hereinafter “Van Boxtel”).
Regarding claim 8, Heins discloses the roof system according to claim 1.  However, Heins is silent to wherein the cams have different cross-sectional shapes and/or dimensions.  
In claim 8, Van Boxtel teaches cams with different cross-sectional shapes and dimensions (17 and 19 are different with cross-sectional shape and dimensions; Fig. 10).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof system of Heins by adding cams with different cross-sectional shapes and/or dimensions as taught by Van Boxtel.  Doing so, allows for variation in design and does not limit cam shape so that the design can be used in other operating mechanisms (¶s 2-3).

    PNG
    media_image1.png
    663
    973
    media_image1.png
    Greyscale

Figure A from Fig. 6C of Heins et al. (US10239391B1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612